FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

STATE OF OREGON,                          
               Plaintiff-Appellant,              No. 06-36012
                v.                                 D.C. No.
LEGAL SERVICES CORPORATION,                     CV-05-01443-
              Defendant-Appellee,                  REJ/PP
UNITED STATES OF AMERICA,                           OPINION
              Intervenor-Appellee.
                                          
         Appeal from the United States District Court
                  for the District of Oregon
          Robert E. Jones, District Judge, Presiding

                   Argued and Submitted
             October 23, 2008—Portland, Oregon

                      Filed January 8, 2009

    Before: A. Wallace Tashima and Milan D. Smith, Jr.,
     Circuit Judges, and George Wu,* District Judge.

             Opinion by Judge Milan D. Smith, Jr.




   *The Honorable George Wu, United States District Judge for the Cen-
tral District of California, sitting by designation.

                                 115
118            OREGON v. LEGAL SERVICES CORP.


                         COUNSEL

Hardy Myers, Mary H. Williams, Stephen K. Bushong, and
Jacqueline Sadker, Oregon Department of Justice, Salem,
Oregon, for the plaintiff-appellant.

William S. Freeman, Cooley Godward Kronish LLP, Palo
Alto, California; Alan Levine, Rachel B. Kane, and Allison
Hersh, Cooley Godward Kronish LLP, New York, New York,
for the defendant-appellee.

Peter D. Keisler, Karin J. Immergut, Barbara L. Herwig, and
Matthew M. Collette, United States Department of Justice,
Civil Division, Washington, D.C., for the intervenor-appellee.


                         OPINION

MILAN D. SMITH, JR., Circuit Judge:

   Plaintiff-Appellant the State of Oregon (Oregon) appeals
the district court’s dismissal of its claims under Federal Rule
of Civil Procedure 12(b)(6). Oregon brought suit against the
Legal Services Corporation (LSC) for an alleged violation of
its rights under the Tenth Amendment to the United States
                  OREGON v. LEGAL SERVICES CORP.                    119
Constitution. LSC has required the recipients of its funding to
maintain legal, physical, and financial separation from organi-
zations that engage in certain prohibited activities. Oregon
alleges that this restriction has effectively thwarted its ability
to regulate the practice of law in the State of Oregon and to
provide legal services to its citizens. The district court dis-
missed the suit on the basis that Oregon’s allegations of injury
were not recoverable, and Oregon appealed. Because we con-
clude that Oregon lacks standing, we vacate the district
court’s dismissal of this action on the merits and remand with
instructions that the action be dismissed for lack of subject
matter jurisdiction.

         FACTUAL AND PROCEDURAL BACKGROUND

I.       Statutory Background: The Program Integrity
         Regulation

   LSC is a private nonprofit corporation established by the
United States for the purpose of providing financial support
to individuals who would otherwise be unable to afford legal
assistance. 42 U.S.C. § 2996b(a). To accomplish this purpose,
LSC provides federal funds to local legal assistance programs
throughout the United States. Id. § 2996e(a). See generally
Legal Services Corporation Act of 1974 (LSC Act), Pub. L.
No. 93-355, 88 Stat. 378 (1974) (codified as amended at 42
U.S.C. §§ 2996-2996l).

   By regulation, LSC places certain restrictions on the use of
its funds. Id. § 2996e(b)(1). These restrictions include, for
example, a prohibition on the use of LSC funding for such
activities as lobbying, participating in class action lawsuits,
and advocating for the redistricting of political districts. 45
C.F.R. §§ 1612.3, 1617.3, 1632.3. Additionally, LSC requires
its recipients to maintain “objective integrity and indepen-
dence from any organization that engages in restricted activi-
ties.” Id. § 1610.8(a).1 Requirements for this “objective
     1
   This regulation was promulgated in response to a constitutional chal-
lenge to LSC restrictions on recipients using non-LSC funds for otherwise
120                OREGON v. LEGAL SERVICES CORP.
integrity” are codified in what is now denominated the “pro-
gram integrity” rule or regulation. The requirements include:
(1) legal separation of the recipient from the unrestricted
organizations; (2) no transfer of LSC funds between the recip-
ient and the unrestricted organization; and (3) the recipient’s
physical and financial separation from the unrestricted organiza-
tion.2 Id.

   Whether an LSC fund recipient is sufficiently physically
and financially separated from non-compliant legal services
providers is determined on a case-by-case basis, based upon
the totality of the circumstances. Id. § 1610.8(a)(3). The pro-
gram integrity regulation specifies that “mere bookkeeping
separation of LSC funds from other funds is not sufficient.”
Id. Other factors, such as having separate personnel, separate
accounting and timekeeping records, separate facilities, and
distinguishing forms of identification are relevant but not all-

constitutional activities. Shortly after the restrictions were amended in
1996 to prohibit certain legal activities, a district court in Hawaii enjoined
the LSC from enforcing them “to the extent that they relate to the use of
Non-LSC Funds.” Legal Aid Soc’y of Haw. v. Legal Servs. Corp. (LASH),
961 F. Supp. 1402, 1422 (D. Haw. 1997). The district court found that the
plaintiffs had a significant likelihood of success in arguing that the restric-
tions constituted unconstitutional conditions on the receipt of a federal
subsidy. Id. at 1416-17.
  The new rule, codified at § 1610.8, allows recipients to affiliate with
organizations that use non-federal funds to engage in restricted activities,
subject to preserving “objective integrity” between the two organizations.
In so doing, it overcame the constitutional concerns raised in LASH. See
Legal Aid Soc’y of Haw. v. Legal Servs. Corp. (LASH II), 145 F.3d 1017,
1021-23 (9th Cir.), cert. denied, 525 U.S. 1015 (1998).
  2
    These regulations were designed to mirror the program integrity rule
promulgated pursuant to Title X of the Public Health Service Act, which
withstood constitutional attack in Rust v. Sullivan, 500 U.S. 173 (1991).
See 62 Fed. Reg. 27,695-97 (May 21, 1997). LSC’s current regulations
have also withstood constitutional challenges. See LASH II, 145 F.3d at
1031; Velazquez v. Legal Servs. Corp. (Velazquez II), 164 F.3d 757, 773
(2d Cir. 1999).
                OREGON v. LEGAL SERVICES CORP.               121
encompassing. Id. Fund recipients must annually certify to the
LSC that they comply with the program integrity regulation.
Id. § 1610.8(b).

  In this appeal, Oregon contends that the program integrity
regulation violates its Tenth Amendment rights.

II.   Factual and Procedural History: Conflict with
      Oregon’s Guidelines

   In April 2005, the Oregon State Bar amended its guidelines
for Oregon’s legal services program, directing service provid-
ers to integrate their operations and staff in places where sepa-
rate organizations provide services to the same geographic
area. While some of Oregon’s service providers are LSC fund
recipients, others are not and engage in restricted activities.
Legal Aid Services of Oregon (LASO), a legal services pro-
vider, is a recipient of LSC funds, which account for approxi-
mately 45% of its $6.5 million annual budget. Oregon Law
Center (OLC), another large legal services provider, is not an
LSC fund recipient and engages in LSC-restricted activities.

   In response to the State Bar’s amended guidelines, LASO
submitted a configuration proposal to LSC that would com-
bine the LASO and OLC corporations into one non-profit cor-
poration. Under the proposal, the newly constituted
corporation would have two divisions, one of which would be
subject to the LSC restrictions and the other of which would
not. The two divisions would also maintain separate financial
books and records, and would notify the public of their dis-
tinct functions in letterheads, business cards, and signage.
However, the two divisions of the proposed new entity would
share personnel and equipment, and would operate in the
same physical premises. LSC’s Office of Legal Affairs
reviewed the proposal and concluded that it would not comply
with LSC’s requirements for program integrity.

  In September 2005, LASO and OLC filed a complaint
against LSC in district court, alleging that the LSC restrictions
122                OREGON v. LEGAL SERVICES CORP.
violated their First Amendment rights. On the same day and
in the same court, Oregon filed this action against LSC alleg-
ing that the program integrity regulation effectively thwarted
Oregon’s policies governing its legal services program, in
violation of the Tenth Amendment. Oregon sought to enjoin
LSC from enforcing the program integrity regulation in Ore-
gon. The two suits were consolidated and assigned to a magis-
trate judge.

   The magistrate judge recommended that the district court
grant LSC’s motion to dismiss as to all of LASO’s claims
except its as-applied challenge to the program integrity rule.
The magistrate judge also recommended granting LSC’s
motion to dismiss Oregon’s complaint, because the state itself
was not regulated by the LSC and because Oregon’s claims
of coercion did not meet the high standard required under
Ninth Circuit precedents. See California v. United States, 104
F.3d 1086 (9th Cir. 1997); Nevada v. Skinner, 884 F.2d 445
(9th Cir. 1989).

   The district court adopted the magistrate judge’s recom-
mendations and re-severed the lawsuits. Oregon appealed its
claims to this court.

                          JURISDICTION

   The jurisdiction of the federal courts is limited to “cases”
and “controversies.” U.S. CONST., Art. III, sec. 2. “Whenever
it appears by suggestion of the parties or otherwise that the
court lacks jurisdiction of the subject matter, the court shall
dismiss the action.” FED. R. CIV. P. 12(h)(3). An objection
that a federal court lacks subject matter jurisdiction may be
raised at any time, even after trial and the entry of judgment.
Arbaugh v. Y & H Corp., 546 U.S. 500, 506 (2006). The
objection, made under Federal Rule of Civil Procedure
12(b)(1), may be raised by a party or by the court on its own
initiative.3 Id. While we have jurisdiction over this appeal
  3
   Neither the district court nor the parties alluded to any possible juris-
dictional problem with Oregon’s prosecution of this action. We therefore
                 OREGON v. LEGAL SERVICES CORP.                    123
under 28 U.S.C. § 1291, we found reason to question whether
the district court had subject matter jurisdiction over this case.
As analyzed in this opinion, we conclude that Oregon lacks
standing to bring a claim under the Tenth Amendment or the
Spending Clause because it has not alleged a sufficiently con-
crete and particularized injury. We therefore vacate the dis-
trict court’s judgment and remand for an entry of dismissal for
lack of subject matter jurisdiction.

                          DISCUSSION

I.   Standing Requirements

   [1] A plaintiff must demonstrate standing “for each claim
he seeks to press” and for “ ‘each form of relief sought.’ ”
DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 352 (2006)
(quoting Friends of the Earth, Inc. v. Laidlaw Envt’l Servs.,
Inc., 528 U.S. 167, 185 (2000)); see also Allen v. Wright, 468
U.S. 737, 752 (1984) (“the standing inquiry requires careful
judicial examination of a complaint’s allegations to ascertain
whether the particular plaintiff is entitled to an adjudication of
the particular claims asserted”). The plaintiff bears the burden
of proof to establish standing “with the manner and degree of
evidence required at the successive stages of the litigation.”
Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992).
When, as here, the plaintiff defends against a motion to dis-
miss at the pleading stage, “general factual allegations of
injury resulting from the defendant’s conduct may suffice,”
because we “ ‘presume that general allegations embrace those
specific facts that are necessary to support the claim.’ ” Id.
(quoting Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 889
(1990)).

   The “irreducible constitutional minimum” requirements for
standing were described in Lujan as follows:

asked, at oral argument, for supplemental briefing on Oregon’s standing
to pursue this action.
124              OREGON v. LEGAL SERVICES CORP.
      First, the plaintiff must have suffered an “injury in
      fact” — an invasion of a legally protected interest
      which is (a) concrete and particularized, and (b) “ac-
      tual or imminent, not ‘conjectural’ or ‘hypotheti-
      cal,’ ” Whitmore [v. Arkansas, 495 U.S. 149, 155
      (1990)] (quoting Los Angeles v. Lyons, 461 U.S. 95,
      101-02 (1983)). Second, there must be a causal con-
      nection between the injury and the conduct com-
      plained of — the injury has to be “fairly . . .
      trace[able] to the challenged action of the defendant,
      and not . . . the result [of] the independent action of
      some third party not before the court.” Simon v.
      Eastern Ky. Welfare Rights Organization, 426 U.S.
      26, 41-42 (1976). Third, it must be “likely,” as
      opposed to merely “speculative,” that the injury will
      be “redressed by a favorable decision.” Id. at 38, 43.

504 U.S. at 560-61 (footnote and some internal citations omit-
ted). Before applying these requirements to the facts of this
case, however, we must first consider what impact, if any,
Oregon’s status as a state as opposed to a private party has on
the standing inquiry.

  A.    State Standing: Quasi-Sovereign Interests

   The Supreme Court has recognized that “States are not nor-
mal litigants for the purposes of invoking federal jurisdic-
tion,” and have interests and capabilities beyond those of an
individual by virtue of their sovereignty. Massachusetts v.
EPA, 549 U.S. 497, 127 S. Ct. 1438, 1454 (2007). The Court
in Massachusetts focused principally on the state’s sovereign
interest in its territory and its ability to preserve clean air for
its citizens. Id. The Court has elsewhere characterized a
state’s unique prerogatives as a parens patriae action stem-
ming from “a ‘quasi-sovereign’ interest” defined rather
vaguely as “a set of interests that the State has in the well-
being of its populace.” Alfred L. Snapp & Son, Inc. v. Puerto
Rico, 458 U.S. 592, 601-02 (1982).
                OREGON v. LEGAL SERVICES CORP.               125
   However, the Supreme Court has also recognized that “the
concept [of special State standing due to the quasi-sovereign
interest] risks being too vague to survive the standing require-
ments . . . . [Therefore, a] quasi-sovereign interest must be
sufficiently concrete to create an actual controversy between
the State and the defendant.” Id. at 602. Furthermore,
“[i]nterests of private parties are obviously not in themselves
sovereign interests, and they do not become such simply by
virtue of the State’s aiding in their achievement. In such situa-
tions, the State is no more than a nominal party.” Id. If a State
is only a nominal party “without a real interest of its own —
then it will not have standing under the parens patriae doc-
trine.” Id. at 600.

   [2] Generally, a state has been granted standing under the
parens patriae doctrine in situations involving the abatement
of public nuisances, such as global warming, flooding, or nox-
ious gases. See Massachusetts, 549 U.S. 497 (Massachusetts
had standing to sue the EPA for failing to issue rules regard-
ing the emission of greenhouse gases); North Dakota v. Min-
nesota, 263 U.S. 365 (1923) (North Dakota had standing to
sue Minnesota for allegedly creating conditions leading to
flooding of farmland); Georgia v. Tenn. Copper Co., 206 U.S.
230 (1907) (Georgia had standing to sue for an injunction to
prevent the defendant copper companies from discharging
noxious gases over Georgia’s territory). In other cases, states
have been granted standing to represent the economic inter-
ests of their residents. See Snapp, 458 U.S. 592 (Puerto Rico
had standing to sue defendant apple farmers for subjecting its
workers to conditions more burdensome than those estab-
lished for temporary foreign workers in violation of the
Wagner-Peyser Act); Georgia v. Pa. R. Co., 324 U.S. 439
(1945) (Georgia had standing to bring suit against railroads
for conspiracy to fix freight rates in a manner that discrimi-
nated against Georgia shippers in violation of federal antitrust
law); Pennsylvania v. West Virginia, 262 U.S. 553 (1923)
(Pennsylvania had standing to sue for an injunction prevent-
ing West Virginia from giving other states a preferential right
126             OREGON v. LEGAL SERVICES CORP.
of purchase and curtailing the supply of gas carried to Penn-
sylvania).

   [3] As the Supreme Court noted in Snapp, the common
thread among these cases is each state’s quasi-sovereign inter-
est in the health and well-being of its residents and a quasi-
sovereign interest in “not being discriminatorily denied its
rightful status within the federal system.” 458 U.S. at 607. In
contrast, the Court has expressly found that a state does not
have standing “to protect her citizens from the operation of
federal statutes.” Massachusetts, 127 S. Ct. at 1455 n.17 (ref-
erencing Massachusetts v. Mellon, 262 U.S. 447 (1923) (Mas-
sachusetts lacked standing to enjoin a Congressional act
authorizing appropriations on a voluntary basis)).

  B. Prudential Principles: No Reliance on the Claims of
  Third Parties

   [4] In recognizing that a state may have standing by virtue
of its quasi-sovereign interest in its citizens, the Supreme
Court has been careful to note that a state’s interest must be
in some way distinguishable from that of its citizens: “In
order to maintain such an action, the State must articulate an
interest apart from the interests of particular private parties.”
Snapp, 458 U.S. at 607. The doctrine that a plaintiff must
have an independent means of standing is one of a set of “pru-
dential principles” adopted by the Supreme Court to augment
the requirements of Article III. These “judicially self-imposed
limits on the exercise of federal jurisdiction” function to fur-
ther limit the role of the courts, but they can be modified or
abrogated by Congress. Allen, 468 U.S. at 751; see also Warth
v. Seldin, 422 U.S. 490, 500-01 (1975) (noting that without
the prudential requirements, “the courts would be called upon
to decide abstract questions of wide public significance even
though other governmental institutions may be more compe-
tent to address the questions,” and that “Congress may grant
an express right of action to persons who otherwise would be
barred by prudential standing rules”).
                OREGON v. LEGAL SERVICES CORP.                127
   [5] In addition to the requirement that “the plaintiff gener-
ally must assert his own legal rights and interests, and cannot
rest his claim to relief on the legal rights or interests of third
parties,” the Supreme Court has disapproved of considering
“ ‘abstract questions of wide public significance’ ” amounting
to “ ‘generalized grievances.’ ” Valley Forge Christian Coll.
v. Ams. United for Separation of Church & State, Inc., 454
U.S. 464, 475 (1982) (quoting Warth, 422 U.S. at 499-500).

II.   Oregon’s Alleged Injury

   [6] Oregon alleges that LSC’s restrictions “effectively
infringe on Oregon’s sovereignty in violation of the Tenth
Amendment and principles of federalism established in the
structure of the United States Constitution, and exceed federal
authority under the Spending Clause.” Although we do not
address the merits of Oregon’s claim for the purpose of deter-
mining standing, Lujan, 504 U.S. at 561, we do analyze the
characterization of the injury itself to determine whether or
not it is “concrete and particularized,” “actual or imminent,”
and “fairly traceable to the challenged action of the defen-
dant.” Id. at 560 (citations omitted). Oregon need only allege
general factual allegations of injury resulting from LSC’s con-
duct to resist a motion to dismiss for lack of standing. Id. at
561. Because Oregon’s factual allegations do not rise to the
level of a concrete, particularized, actual or imminent injury
against the state itself, that is independent from alleged harm
to private parties, we hold that the action must be dismissed
for lack of subject matter jurisdiction.

  Oregon alleges that LSC’s restrictions fall outside Con-
gress’s spending authority. In addition, Oregon alleges that
LSC uses its restrictions to coerce LASO into complying with
federal regulations over state regulations because LASO can-
not survive as an organization without federal funding.

  [7] Oregon further alleges that LSC’s restrictions limit Ore-
gon’s ability to regulate LASO and its other legal services
128              OREGON v. LEGAL SERVICES CORP.
providers. Oregon cannot require LASO to combine its facili-
ties with OLS because that would make LASO ineligible for
federal funding, and would lead to LASO’s dissolution. Ore-
gon paints this situation as a restriction on its ability to make
policy, and alleges that such a restriction violates the Tenth
Amendment.

   [8] However, Oregon acknowledges that it is not regulated
by LSC, and that it is completely free to make or change its
policy in the face of LSC regulations. Oregon does not
receive LSC funding, and so is unaffected by its existence or
non-existence aside from the fact that parties within Oregon
are recipients. Oregon would be in the same position it now
occupies if the federal government, for whatever reason,
decided to cease further LSC funding. Therefore, Oregon’s
only alleged injury is on behalf of its legal services providers.
As pleaded, Oregon’s injury is indistinguishable from
LASO’s.

  A.       Oregon Has No Independent Injury

      1.    Tenth Amendment Coercion Claim

   [9] Although Oregon claims an injury under the Tenth
Amendment separate from LASO’s, it has not alleged general
facts sufficient to establish such a claim. The Tenth Amend-
ment reserves any power not expressly delegated to the fed-
eral government to the States. Only states have standing to
pursue claims alleging violations of the Tenth Amendment by
the federal government. Tenn. Elec. Power Co. v. Tenn. Val-
ley Auth., 306 U.S. 118, 144 (1939); see also Brooklyn Legal
Servs. Corp. B v. Legal Servs. Corp., 462 F.3d 219, 234 (2d
Cir. 2006). However, to bring a claim under the Tenth
Amendment, a state must first allege facts relating to a rele-
vant injury. In this case, we hold there is no such injury.

  The Supreme Court made a similar ruling in Mellon, a case
in which Massachusetts sought to enjoin Congress from
               OREGON v. LEGAL SERVICES CORP.                  129
enacting the Maternity Act, Cong. Ch. 135, 67th Cong., 42
Stat. 224 (1921). The Maternity Act provided for an initial
appropriation, followed by annual appropriations for a period
of five years, to be apportioned among the states that elected
to accept the funds and comply with the attached provisions.
Id. § 2. The purpose of the act was “promoting the welfare
and hygiene of maternity and infancy.” Id. § 1. Massachusetts
alleged that “the act is a usurpation of power not granted to
Congress by the Constitution — an attempted exercise of the
power of local self-government reserved to the States by the
Tenth Amendment.” Mellon, 262 U.S. at 479.

  The Court found that Massachusetts, which had not
accepted the funds or the conditions, had no standing to allege
an injury under the Tenth Amendment. The Court reasoned:

    What, then, is the nature of the right of the State here
    asserted and how is it affected by this statute?
    Reduced to its simplest terms, it is alleged that the
    statute constitutes an attempt to legislate outside the
    powers granted to Congress by the Constitution and
    within the field of local powers exclusively reserved
    to the States. . . . But what burden is imposed upon
    the States, unequally or otherwise? Certainly there is
    none, unless it be the burden of taxation, and that
    falls upon their inhabitants, who are within the tax-
    ing power of Congress as well as that of the States
    where they reside. Nor does the statute require the
    States to do or to yield anything. If Congress enacted
    it with the ulterior purpose of tempting them to yield,
    that purpose may be effectively frustrated by the
    simple expedient of not yielding.

Id. at 482.

   [10] Similarly, in this case there is no burden or injury
placed on Oregon. Like Massachusetts in Mellon, Oregon has
not accepted federal funds, nor is it bound by the accompany-
130             OREGON v. LEGAL SERVICES CORP.
ing restrictions. Oregon is not injured by the federal govern-
ment’s decision to subsidize certain private activities, even if
the government attaches impermissible conditions, as is
alleged, to the recipients of those funds. Oregon is only
affected by virtue of its interest in the effect of the grant and
the conditions on its citizens; it has no independent claim of
injury.

   Oregon cannot claim injury simply on the basis that federal
subsidies to private parties do not compliment Oregon’s poli-
cies. The state has no standing to sue the federal government
to provide voluntary federal subsidies to private parties, and
certainly has no standing to sue the federal government to
change its conditions for those federal subsidies. This is true
even assuming, as we must, at the pleading stage of the litiga-
tion, that the federal government has gone beyond its author-
ity under the Spending Clause to regulate private parties who
accept its funds.

   [11] Such a ruling does not conflict with the Supreme
Court’s language in Dole, which allows for the possibility of
a Tenth Amendment claim in cases where “the financial
inducement offered by Congress might be so coercive as to
pass the point at which ‘pressure turns into compulsion.’ ”
483 U.S. at 211 (quoting Davis, 301 U.S. at 590). In that case,
as in all other cases where the doctrine of coercion has been
addressed, the state was the direct subject of both federal
grants and federal restrictions. See, e.g., Printz v. United
States, 521 U.S. 898 (1997); New York v. United States, 505
U.S. 144 (1992); Gregory v. Ashcroft, 501 U.S. 452 (1991);
California, 104 F.3d 1086; Nevada, 884 F.2d 445. In this
case, Oregon is not a recipient of funds, nor does it have
authority to accept or refuse funds on behalf of its legal ser-
vices providers, which are all private parties. Consequently, it
cannot claim to be the subject of coercion in violation of the
Tenth Amendment.
                OREGON v. LEGAL SERVICES CORP.                131
    2.   “Interference” Claim

   [12] Oregon argues in the alternative that it has been
injured by LSC’s regulations, which thwart Oregon’s efforts
at policy making with regards to Oregon’s Legal Service Pro-
gram. Oregon attempts to analogize its situation to cases rec-
ognizing a state’s standing to defend its statutes when they are
alleged to be unconstitutional or pre-empted by federal regu-
lation. See, e.g., Maine v. Taylor, 477 U.S. 131, 137 (1986);
Wyoming ex rel. Crank v. United States, 539 F.3d 1236, 1242
(10th Cir. 2008). However, those cases are distinguishable,
because in this case there is no dispute over Oregon’s ability
to regulate its legal services program, and no claim that Ore-
gon’s laws have been invalidated as a result of the LSC
restrictions.

   [13] The core of the dispute is whether Oregon should have
the ability to control the conditions surrounding a voluntary
grant of federal funds to specifically delineated private institu-
tions. Because Oregon has no right, express or reserved, to do
so, there is no judicially cognizable injury. Oregon may con-
tinue to regulate its legal service programs as it desires, but
it cannot depend on voluntary financial support from LSC to
LASO or any other legal services provider within the state if
it makes choices that conflict with the LSC program integrity
regulations.

  B. Oregon Lacks Standing Under The Parens Patriae
  Doctrine

   As detailed above, Oregon’s only allegations of injury are
generalized grievances about the probable consequences to
legal services providers within Oregon as a result of conflict-
ing state and federal policy goals. Oregon does not have
standing to bring suit on behalf of these private parties, nor
has Oregon proven it has standing under the parens patriae
doctrine, because it has shown no independent quasi-
sovereign interest.
132             OREGON v. LEGAL SERVICES CORP.
   Oregon claims a quasi-sovereign interest in regulating
access to its civil justice system, alleging that this interest has
been threatened by the LSC regulations. Looking beyond the
fact that such an interest has never before been recognized,
this court cannot accept such a claim as “an interest apart
from the interests of particular private parties.” Snapp, 458
U.S. at 607. The state’s interest in the “health and well-being
— both physical and economic — of its residents in general”
is not at issue here, nor does Oregon allege that it is being
“discriminatorily denied its rightful status within the federal
system.” Id. Moreover, we can see no effective way federal
courts could ever limit parens patriae standing were a state
allowed to bring suit on behalf of its citizens solely by virtue
of its interest that its citizens benefit from voluntary federal
grants. Allowing such cases would make the parens patriae
doctrine “too vague to survive the standing requirements of
Art. III.” Id. at 602.

   We likewise reject Oregon’s attempt to link itself to Bowen
v. Public Agencies Opposed to Social Security Entrapment by
using the argument that, like the State in Bowen, Oregon’s
sovereignty has been diminished as a result of federal action.
In Bowen, unlike here, the State was a party to a contract with
Congress and Congress acted to breach the contract, resulting
in actual injury. 477 U.S. 41, 50 (1986). There was therefore
no question of standing, as is raised here.

                        CONCLUSION

   [14] Oregon has failed to allege generalized facts sufficient
to show an actual injury for the purposes of establishing its
standing in this case. Oregon is not directly affected by the
allegedly unconstitutional LSC regulations, and is free to
avoid any or all indirect effects of those regulations by simply
increasing its own taxes to fund its desired policies. Oregon
has also failed to show a sufficient basis for bringing suit on
behalf of its citizens. Oregon has not shown a cognizable
interest apart from the interests of LSC recipients who are
               OREGON v. LEGAL SERVICES CORP.              133
also citizens of Oregon, and is, therefore, without standing to
pursue its claims in this action. Accordingly, we VACATE
the district court’s dismissal of this action on the merits and
REMAND with instructions that the action be dismissed for
lack of subject matter jurisdiction. Each party shall bear its
own costs.

  VACATED and REMANDED, with instructions.